Rombauer, P. J.
The defendant was found guilty of an assault with intent to do great bodily harm, and sentenced to pay a fine of $100. He appeals, but assigns no errors in this court. We have examined the indictment, evidence and instructions, as it is our duty to do under the statute, for the purpose of determining whether there are any errors in the record of which the defendant can justly complain. We find that the indictment is formally sufficient, the evidence ample to sustain the conviction, and that the instructions are full and very favorable to the defendant. Complaint is made in the motion for new trial that the court excluded legal testimony offered by the defendant, but the record shows that the defendant saved no exceptions to the exclusion of testimony.
Finding no error in the record, the judgment is affirmed.
All concur.